Citation Nr: 1109003	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for abdominal adhesions.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1993 to January 1994 and from January 2000 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a May 2008 rating decision from the RO in Atlanta, Georgia.  Jurisdiction has since been transferred to the RO in Buffalo, New York.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded by the Board for further procedural and evidentiary development in December 2009.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran's reported symptoms of her abdominal adhesions have been found to be exaggerated and inconsistent with objective medical findings; accordingly, her reports are found to be not credible.

2.  The objective medical evidence of record fails to reflect that the Veteran has moderately severe peritoneal adhesions with any intestinal obstructions.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for abdominal adhesions have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 7301 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, however, the Board notes that the Veteran's claim for a higher rating arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As notice with regard to the Veteran's initial service connection claim for the residuals of a hysterectomy (from which the grant of service connection for abdominal adhesions stems) was satisfied by a letter issued in June 2002, the instant appeal may be adjudicated without remand for further notification.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.   The Veteran's service, VA, and private treatment records have been obtained, and the Veteran has not identified any available, relevant evidence that is not of record.  Additionally, the Veteran was afforded several VA examinations during the pendency of this appeal, including a VA examination conducted in 2010 to specifically address the severity of her abdominal adhesions.  Furthermore, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's abdominal adhesions have been evaluated pursuant to Diagnostic Code 7301, which outlines the rating criteria for adhesions of the peritoneum.  Pursuant to Diagnostic Code 7301, a 10 percent rating is assigned for moderate peritoneal adhesions with pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe peritoneal adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain (than those contemplated by the 50 percent rating).  A 50 percent rating is assigned for severe peritoneal adhesions with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2010).

The terms "moderate" and "severe" are not defined in the VA Schedule for rating disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

By way of history, the Board notes that the Veteran's abdominal adhesions have been attributed to her multiple abdominal surgeries to treat her service-connected gynecological disorders.  In that regard, it is noted that the medical evidence of record prior to the Veteran's January 2001 hysterectomy fail to reference the presence of abdominal adhesions.

The Veteran underwent a VA gynecological examination in October 2002, during which she reported difficulty lifting and bending, stating that these activities elicited a pulling discomfort.  The Veteran stated that as the result of this pulling discomfort, she was unable to lift anything weighing more than five pounds.  On physical examination, the examiner noted marked tenderness to palpation in the adnexa, but no masses palpated.  The examiner noted an impression of chronic pelvic pain secondary to adhesions.  

A July 2005 medical evaluation performed for purposes of determining SSA disability entitlement reflects the Veteran's report that she experienced abdominal pain when lifting more than five pounds and when standing for a prolonged period.  On physical examination, the evaluating physician noted that the Veteran demonstrated slight tenderness in her right lower abdomen and exhibited some "possible" pain symptoms when bending over and standing for a prolonged period.  The physician then noted a diagnosis of probably post-operative adhesions following the Veteran's 2001 hysterectomy, causing pain in the lower right abdomen and radiating to the lower right groin.

A May 2006 VA treatment record notes the Veteran's report of experiencing abdominal pain and having irritable bowel syndrome and urge incontinence, noted to be well controlled by medication.

A February 2007 surgical report notes that when attempting to perform a laproscopic abdominal surgery on the Veteran, the presence of massive abdominal adhesions (but no intestinal adhesions) were observed, making a laproscopic surgery unadvisable; thus, a laparotomy was performed.  The surgical report further characterized the surgery as very difficult due to massive adhesions.

An August 2007 VA treatment record includes the results of an abdominal physical examination.  The Veteran had tenderness in the right mid-quadrant of her abdomen, but no distension and normal bowel sounds.  A September 2007 VA treatment record noted the Veteran's report that since her most recent abdominal surgery, she has experienced severe pelvic pain, fatigue, nausea, vomiting, and abdominal bloating and had lost 16 pounds in body weight.

A November 2007 operative report notes the presence of postoperative adhesions, which were removed during surgery.
 
The Veteran underwent a VA gynecological examination in December 2007, during which the Veteran reported a history of urinary urgency-type incontinence, but stated that those symptoms had resolved.  She also reported experiencing the symptoms of her irritable bowel syndrome (namely abdominal cramping and diarrhea) approximately seven times per year.  At the time of the examination, the Veteran denied experiencing any bowel or bladder abnormalities.  The Veteran further reported experiencing a stabbing/pulling type pain after she underwent her hysterectomy.  After conducting a gynecological examination, during which the Veteran reported experiencing pain, the examiner stated that some of the Veteran's recent reported pain could be relate to adhesions, although the pain occurring immediately after her hysterectomy would not have been caused by adhesions.  The examiner further stated that without reviewing the operative reports from the Veteran's abdominal surgeries performed after her hysterectomy, she could not definitively say that the Veteran had adhesive disease causing her current reported pain.  The examiner further noted that the Veteran did not report any dyspareunia (painful intercourse), a symptom generally reported by those with abdominal adhesions.  The examiner noted that the Veteran's report of experiencing significant pain (10 of 10) was not in proportion with the results of the objective examination, and the examiner opined that the Veteran's reported pain may be more attributable to her ovarian cysts than her abdominal adhesions.

A May 2009 VA treatment record reflects the Veteran's report of a history of irritable bowel syndrome and experiencing symptoms intermittently, from as often as once per week to as infrequently as once every three weeks.  A physical examination of the Veteran's abdomen revealed the Veteran's complaints of pain, but there was no evidence of guarding and normo-active bowel sounds were heard.

The Veteran testified at a Board hearing in October 2009, during which she stated that as a result of her abdominal adhesions, she experiences abdominal pain, irritable bowel syndrome, and occasional bowel incontinence.  A November 2009 VA treatment record reflects the Veteran's report of a history of irritable bowel syndrome, which she reported was stable at the time of treatment.  A physical examination of the Veteran's abdomen revealed her reports of tenderness to palpation, but no abdominal guarding and normo-active bowel sounds.

The Veteran was afforded a VA examination in January 2010 to specifically address the severity of her abdominal adhesions.  The examination report reflects a history of the Veteran's abdominal adhesion symptoms, which she reported developed after her gynecological surgeries and are manifested by bouts of diarrhea, vomiting, nausea, and difficulty lifting.  However, on physical examination, the examiner noted that the Veteran had an exaggerated response to even slight touch of her abdominal area and that when the Veteran was distracted, she reported significantly less tenderness.  Additionally, an external examination of the Veteran's rectal area failed to reveal any evidence of excoriation or inflammation consistent with recurrent watery diarrhea.  

The examination report reflects the examiner's review of the results of radiological studies, laboratory test results, VA treatment records reflecting the Veteran's reported abdominal symptoms and objective assessments of her condition, the finding of no intestinal adhesions during the Veteran's 2007 surgery, and the Veteran's denial of experiencing dyspareunia.  The examiner then noted the following findings: the Veteran's reported abdominal pain on examination was inconsistent with her denial of experiencing dyspareunia; there is no indication of intestinal obstruction by history, on examination, or found during the Veteran's 2007 abdominal surgery; and the Veteran's electrolytes and complete blood count have been normal.  The examiner accordingly opined that the severity of the Veteran's service-connected abdominal adhesions is minimal to none.

At the outset of this discussion, the Board notes that the evidence definitively reflects that the Veteran does indeed have abdominal adhesions resulting from her abdominal surgeries for her service-connected disorders, as the presence of her abdominal adhesions was observed during her February 2007 surgery and therefore removed.  However, it is not the presence of the these abdominal adhesions that is at issue; rather it is the severity of the symptoms produced by these abdominal adhesions that is relevant to the instant analysis.  In that regard, the Board acknowledges that the Veteran is competent to report the frequency and severity of the symptoms related to her abdominal adhesions, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and the record reflects her report of experiencing extreme abdominal pain, difficulty lifting, diarrhea, and bowel and urinary incontinence.  However, while the Veteran is competent to report these symptoms, the Board finds that the credibility of the Veteran's reports is questionable, as the VA examiners who conducted the Veteran's 2007 and 2010 VA examinations stated that the Veteran's reports of pain were inconsistent with the results of their clinical examinations, and the 2010 examiner noted that the Veteran reported less pain when she was distracted.  Given this discrepancy between the objective findings of record and the Veteran's reported symptoms, as well as the VA examiner's medical opinion that the Veteran was exaggerating her symptoms, the Board finds that the Veteran's reported symptoms should be given little probative weight, and the Board's analysis of entitlement to an increased rating will focus on the objective medical findings of record.  

After reviewing the medical evidence of record, the Board does not find that the Veteran is entitled to a rating in excess of 10 percent for her service-connected abdominal adhesions.   As outlined above, the criteria for the next higher disability rating pursuant to Diagnostic Code 7301 requires evidence of moderately severe peritoneal adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  In that regard, the Veteran's 2007 surgical report, which references the presence of abdominal adhesions, specifically notes that the Veteran has no intestinal adhesions, and therefore no intestinal obstruction.  Moreover, physical examinations of the Veteran's abdomen conducted during this rating period have revealed normo-active bowel sounds.  Additionally, during the Veteran's 2010 VA examination, the examiner stated that an examination of the Veteran's rectal area failed to reveal any evidence of excoriation or inflammation consistent with recurrent watery diarrhea, thereby failing to reveal any objective evidence of intestinal symptoms secondary to the Veteran's abdominal adhesions.  Moreover, the Board notes that the examiner who conducted the Veteran's 2010 VA examination (which was afforded the Veteran to specifically address the severity of her abdominal adhesions) characterized the severity of the Veteran's abdominal adhesions as "minimal to none," a characterization that fails to support a conclusion that the Veteran's abdominal adhesions are moderately severe.  Accordingly, given the objective medical findings of record, the Board finds that the Veteran's current disability picture is adequately contemplated by her 10 percent rating.  Thus, the Veteran's appeal of this claim is denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's abdominal adhesions increased rating claim.   The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's abdominal adhesions than is currently shown by the evidence; thus, the Veteran's abdominal adhesion disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but notes that she has reported that she ceased her employment to care for her disabled son.  Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of her service-connected abdominal adhesions.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected abdominal adhesions precludes employment.  The 2010 VA examiner characterized the severity of the Veteran's service-connected abdominal adhesions as minimal to none, thereby failing to suggest that the Veteran's abdominal adhesions would result in her unemployability.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to this service-connected disability.  







 ORDER

A disability rating in excess of 10 percent for service-connected abdominal adhesions is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


